


110 HR 6696 IH: To authorize the American Battle Monuments Commission to

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6696
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Poe introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the American Battle Monuments Commission to
		  establish a memorial, in the District of Columbia or its environs, to honor
		  members of the Armed Forces who served in World War I, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Frank
			 Buckles World War I Memorial Act.
		2.Authority to
			 establish memorial
			(a)In
			 generalThe American Battle
			 Monuments Commission (hereinafter in this Act referred to as the
			 Commission) is authorized to establish a memorial to honor
			 members of the Armed Forces who served in World War I and to commemorate the
			 participation of the United States in that war.
			(b)Location of
			 memorialThe memorial
			 established pursuant to this Act shall be—
				(1)located generally
			 on and abutting the Federal land in the District of Columbia where the District
			 of Columbia War Memorial is currently located; and
				(2)incorporated with
			 the District of Columbia War Memorial.
				(c)Compliance with
			 standards for commemorative worksThe establishment of the
			 memorial shall be in accordance with chapter 89 of title 40, United States
			 Code.
			(d)Handicapped
			 accessThe plan, design, construction, and operation of the
			 memorial pursuant to this section shall provide for accessibility by, and
			 accommodations for, the physically handicapped.
			3.Advisory
			 board
			(a)Establishment of
			 boardThere is hereby established a World War I Memorial Advisory
			 Board, consisting of 12 members, who shall be appointed by the President from
			 among veterans of World War I, historians of World War I, and representatives
			 of veterans organizations, historical associations, and groups knowledgeable
			 about World War I.
			(b)AppointmentsMembers
			 of the Board shall be appointed not later than 3 months after the date of the
			 enactment of this Act and shall serve for the life of the Board. The President
			 shall make appointments to fill such vacancies as may occur on the
			 Board.
			(c)Responsibilities
			 of the boardThe Board shall—
				(1)in the manner
			 specified by the Commission, promote establishment of the memorial and
			 encourage donation of private contributions for the memorial; and
				(2)upon the request
			 of the Commission, advise the Commission on the site and design for the
			 memorial.
				(d)SunsetThe
			 Board shall cease to exist on the last day of the third month after the month
			 in which the memorial is completed or the month of the expiration of the
			 authority for the memorial under chapter 89 of title 40, United States Code,
			 whichever first occurs.
			4.Private
			 contributionsThe Commission
			 shall solicit and accept private contributions for the memorial.
		5.Fund in the
			 treasury for the memorial
			(a)In
			 generalThere is hereby created in the Treasury a fund which
			 shall be available to the Commission for the expenses of establishing the
			 memorial. The fund shall consist of—
				(1)amounts deposited,
			 and interest and proceeds credited, under subsection (b); and
				(2)obligations
			 obtained under subsection (c).
				(b)Deposits and
			 creditsThe Chairman of the Commission shall deposit in the fund
			 the amounts accepted as contributions under section 4. The Secretary of the
			 Treasury shall credit to the fund the interest on, and the proceeds from sale
			 or redemption of, obligations held in the fund.
			(c)ObligationsThe
			 Secretary of the Treasury shall invest any portion of the fund that, as
			 determined by the Chairman of the Commission, is not required to meet current
			 expenses. Each investment shall be made in an interest bearing obligation of
			 the United States or an obligation guaranteed as to principal and interest by
			 the United States that, as determined by the Chairman of the Commission, has a
			 maturity suitable for the fund.
			(d)AbolitionUpon
			 the final settlement of the accounts of the fund, the Secretary of the Treasury
			 shall submit to the Congress a draft of legislation (including technical and
			 conforming provisions) recommended by the Secretary for the abolition of the
			 fund.
			6.Deposit of excess
			 fundsIf, upon payment of all
			 expenses of the establishment of the memorial (including the maintenance and
			 preservation amount provided for in chapter 89 of title 40, United States
			 Code), or upon expiration of the authority for the memorial under chapter 89 of
			 title 40, United States Code, there remains a balance in the fund created by
			 section 5, the Chairman of the Commission shall transmit the amount of the
			 balance to the Secretary of the Treasury for deposit in the account provided
			 for in chapter 89 of title 40, United States Code.
		
